Certiorari denied.
ADKINS, C. J., and ROBERTS, ERVIN and BOYD, JJ., concur.
OVERTON, J., dissents.
The petition for attorney’s fees filed by attorney for respondent and cross-petitioner is granted and said attorney is hereby allowed a fee of three-hundred and fifty dollars ($350) for services in this Court, said sum to be paid to said attorney by petitioners within fifteen days after final disposition of this cause.
ADKINS, C. J., and ROBERTS, ERVIN, BOYD and OVERTON, JJ., concur with Petition for Attorney’s Fees.